 UNITED PARCEL SERVICE. INC.United Parcel Service, Inc. and International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union No.435, Petitioner. Case 27-RC-6058September 23, 1981DECISION ON REVIEW AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 22, 1980, the Regional Director forRegion 27 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate a unit of full-time and part-timeoperating center clerks employed in the Employ-er's Metro Division operating centers at Lake-wood' and Commerce City, Colorado. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Employer timely filed arequest for review of the Regional Director's deci-sion together with a supporting brief contendingthat the Regional Director made erroneous findingsof fact and departed from Board precedent. ThePetitioner filed a brief in support of the RegionalDirector's decision.The National Labor Relations Board, by tele-graphic order dated September 25, 1980, grantedthe request for review and also granted the Em-ployer's request to withdraw its motion to stay theelection. Accordingly, an election was conductedon September 26, 1980, as scheduled, and the bal-lots were impounded.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, in-cluding the briefs on review, and makes the follow-ing findings:The Employer disputes the Regional Director'sunit finding, contending that its districtwide cen-tralization of labor relations policies and integrationof district operations precludes finding appropriateany unit which does not encompass all operatingcenters within the Rocky Mountain District.It further argues that the Regional Director's de-cision is contrary to Board precedent which findssystemwide units appropriate in cases involvingpublic utilities, and is inconsistent with two priorRegional Director unit determinations involvingthe same Employer. Finally, the Employer assertsthat the Regional Director misapplied communityI The Lakewsood facility, which is located in the southwestern part ofDenver, is referred to in the record as "Southwest."258 NLRB No. 30of interest factors to both the operating and officeclerical employees at Commerce City with theresult that his unit findings are either ambiguous orerroneous. We find, for the following reasons, thatthe scope of the unit found appropriate by the Re-gional Director is supported by the evidence in thisrecord,2but we shall modify his unit compositionto include the unrepresented operating clerks in thefeeder and package operations in the hub at Com-merce City.The facts show that the Employer is a regulatedcommon carrier which operates a delivery servicefor small packages. Its facilities, called operatingcenters, are situated throughout the continentalUnited States and are organized administrativelyinto 9 regions and 61 districts, including the RockyMountain District, which encompasses 31 businesslocations in the States of Colorado and Wyoming,each of which contains 1 or more operating cen-ters. The Rocky Mountain District is further divid-ed into five divisions, including the Metro Divi-sion, which consists of eight operating centers inthe Commerce City facility and two in the Lake-wood facility, all of which service the Denver,Colorado, metropolitan area.The Commerce City facility is the administrativeheadquarters of the Rocky Mountain District andalso is the "hub" or central sorting and distributionpoint for all packages entering and leaving the dis-trict. The hub area consists of most of the firstfloor of that facility, and is under the supervisionof the hub manager.3Packages are brought intothe hub by feeders, or long-distance drivers, un-loaded, and sorted by bargaining unit personnel.4Operating clerks and supervisory personnel checkthe incoming packages for damage, deficiencies inwrapping, addresses, or misdirection before theyare stored or loaded according to their destinations.Included in the hub area are the "blue label," or air2 The Employer has adduced no probative evidence showing that it isa public utility. Inasmuch as the Employer's package transportation com-pany is not a public utility. we find no merit in its contention for a sys-temwide unit on that basis. As to the Regional Director's unit determina-tions involving this same Employer, we note that they have not been re-viewed on the merits by the Board and, moreover. appear to be factuallydistinguishable because. unlike the instant petition for a unit coextensivewith an administrative division of the Employer. the petition in Case 18-RC-12278 (June 1979) was for a single location only. while the petitionin Case 17 RC-8887 (October 1979) was found to be defective in that itsought a residual unit but failed to include all of the unrepresented em-ployees' The record is unclear whether the hub manager and the nonsupersi-sory and nonbargaining unit personnel in the hub and feeder areas areadministratively assigned to the Metro Disision4 The Petitioner was recognized as bargaining representalive for a unitof drisers, sorters. mechanics, and maintenance men at Conmerce City.Iake,ood. and Boulder: Teamster L[,ocals 17 and 307 represent the unitmembers in the other facilities throughout the disirict. although all arenow covered by a master nationwide agreement bet,,ecnl the Emploerand the Teamtcer,223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipment, operating clerks who similarly checkpackages which are being air shipped. Beyond thehub, but in the same building, are eight packageoperations centers where essentially the same dutiesare performed on packages moving within theDenver metropolitan area and which fall withinthree categories: parcels which originate and termi-nate within the Denver area; those originating inDenver but for delivery outside the division or dis-trict; and those brought in by feeder drivers fromoutside the division or district, processed in thehub, and forwarded by conveyor to one of thepackage centers for local delivery in Denver. Inthese operating, or package, centers, Metro Divi-sion operating clerks and bargaining unit memberswork alongside one another and are supervised byfrontline Metro supervisors, center managers, andthe division manager. The operating clerks workpart time, in staggered 3- to 5-hour shifts whichbegin at 12:30 p.m. Although the operating clerksat Commerce City regularly interchange betweenthe hub and the Commerce City centers, there isno interchange with any other classification of em-ployees at Commerce City or with Lakewood orwith any other facility either within or outside thedivision. Similarly, there is no interchange of anyoperating clerks at Lakewood with any other facili-ty or employee group.The Lakewood facility, where approximatelyfour operating clerks, two or three supervisors, andtwo center managers perform these same duties, isa mirror image of the Commerce City operation.As noted supra, the Commerce City facility alsois the administrative headquarters for the RockyMountain District, and houses district officials, in-cluding the district manager, the district labor rela-tions manager, and the district personnel manager.There also are offices for supervisory and officeclerical personnel in various district departments,such as personnel, industrial engineering, deliveryinformation, loss prevention, and, until recently, ac-counting.5These departments perform the functionof overseeing the administration and operations ofall work in the district. The office clerical employ-ees in these departments utilize numerous companyforms, many of which are initiated by supervisorsand operating clerks in the hub and feeder area, totrack the progress and account for parcels in tran-sit, and to chart the overall efficiency of the Em-ployer's district operations. They generally work atdesks in the department offices under departmentsupervision during a single shift which begins at 8a.m. Three or four industrial engineering clerkswork a later shift and spend approximately 60 to 701 The district accounting department is the only department located atseparate premises in the Denver area.percent of their time in the hub area taking samplesof packages and address labels and auditing time-cards, and the remainder of their worktime is per-formed in the office compiling and analyzing thestatistics for the department's daily and weekly op-erations reports. Clericals in the customer servicedepartment are primarily engaged in telephoneconversations with customers, vendors, or employ-ees at other facilities, although three of them areregularly assigned, and others fill in as needed, atthe customer counter where they perfunctorilyaccept packages which are brought directly by cus-tomers for shipment.The record evidence further shows a commonal-ity of overall labor relations and personnel policiesfor all employees in the Rocky Mountain District,including wages and benefits for all clerical em-ployees who are required to have similar entrylevel skills and who, through their varying jobfunctions, perform the common mission of movingparcels through the system. This commonality,however, is subject to the Employer's separation ofoperations into distinct divisions of a number of op-erating centers, each of which has its own frontlinesupervision, center manager, and division manager.Work schedules for operating clerks within eachdivision are determined by the center manager andthe division manager. Division managers resolveemployee grievances on their own and make effec-tive recommendations to district officials with re-spect to other labor relations or personnel matters.Common supervision for all district clerical em-ployees, however, occurs only above the divisionlevel. There is no company policy of transferringoperating clerks between the district operatingfacilities, and, apart from the Metro Division, theoperating facilities in the district are geographicallyseparated by distances of up to several hundredmiles. In addition, there is no bargaining history foreither office or operating clerical employees.Based on the common divisional supervision, theadministrative and geographic separation from allother Rocky Mountain District operating centers,and the absence of both interchange and bargaininghistory among operating center clerks, the Region-al Director found that the eight operating centersat Commerce City and the two centers at Lake-wood, which comprise the Metro Division, consti-tute an appropriate unit. We agree with the Re-gional Director's finding and, accordingly, affirmhis determination as to the scope of the unit. Wealso agree with the Regional Director that the cler-icals who work in district department offices atCommerce City performing dissimilar functions inseparate work areas under different supervisionfrom operating clericals are office clericals and,224 UNITED PARCEL SERVICE. INC.therefore, should be excluded from the unit of op-erating clerical employees. We note further thatsuch tasks as are performed by customer serviceclericals and industrial engineering clericals-ac-cepting packages at the customer counter and sam-pling package labels in the hub area, respectively-are only incidental to their primary work functionsand, therefore, are insufficient to alter their sharedcommunity of interests with the other office cleri-cals with whom they work. Accordingly, we shallexclude them along with the other office clericalemployees.The Employer questions whether the unit foundappropriate by the Regional Director includes theoperating clerks in the feeder and package areas ofthe hub in Commerce City inasmuch as they arenot specified in his unit description.6Inasmuch asthe record evidence shows that the unrepresentedclerks who work in the various areas of the hubperform duties identical to those of the operating6 The Regional Director's unit description is as follows:All full-time and regular part-time operating center clerks employedby the Employer in its Metro Division operating centers located atLakewood and Commerce City. Colorado; Excluding all office cleri-cal employees, guards, and supervisors as defined in the Act, and allother employees.clerks included herein, we shall modify the Region-al Director's unit description to include the operat-ing clerks in the Commerce City hub, feeder, andpackage operations.Accordingly, we shall order the Regional Direc-tor for Region 27 to open and count the impound-ed ballots of the employees in the unit describedbelow, and to issue the appropriate certification:All full-time and part-time operating centerclerks employed by the Employer in its MetroDivision operating centers located at Lake-wood and Commerce City, Colorado, includ-ing all operating clerks in the hub, feeder, andpackage operations in the Commerce City hubarea; Excluding all office clerical employeesand all other employees, guards, and supervi-sors as defined in the Act.ORDERIt is hereby ordered that this case be remandedto the Regional Director for Region 27 and thatthe Regional Director open and count the ballotsof the employees in the appropriate unit and issuethe appropriate certification.225